Citation Nr: 1107489	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 
1975.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision, by 
the Portland, Oregon, Regional Office (RO), which denied the 
Veteran's claims of entitlement to service connection for PTSD 
and a low back disorder.  She perfected a timely appeal to that 
decision.

In August 2009, the Veteran appeared at the RO and testified at a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge.  The Veteran accepted this hearing in lieu of an in-
person hearing.  A transcript of the videoconference hearing is 
of record. 

Additional evidence was received from the Veteran, through her 
attorney, during December 2010 which included a waiver of 
consideration by the Agency of Original jurisdiction.

The case was previously before the Board in September 2009, at 
which time the claim was denied.  The Veteran appealed the 
Board's September decision to the U.S. Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court").  The 
parties entered into a Joint Motion for Remand.  In an Order of 
June 2010, the Court vacated the Board's decision and remanded 
the matter, pursuant to the Joint Motion for Remand. 

The Board additionally notes that the Board's September 2009 
decision remanded a claim for entitlement to service connection 
for a low back disability for further development and 
readjudication.  The Appeals Management Center (AMC) currently 
has jurisdiction over this claim as the development ordered by 
the Board has not yet been completed.  Thus, the instant decision 
will not address the low back claim.  Rather, it will return to 
the Board, if in order, at a later date.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  There is credible supporting evidence to corroborate the 
Veteran's claimed stressor.

2.  The Veteran has been diagnosed with PTSD related to her 
military service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim for service connection for 
PTSD.  Therefore, no further development with respect to the 
matter decided herein is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).



Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the veteran's current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. 
§ 3.304(f).  It is noted that in July 2010, revisions were made 
with respect to the regulations on stressor development.  Such 
revisions pertain to claims based on hostile military or 
terrorist activity and thus are not applicable in this case.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that 
the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).
 
If, as in this Veteran's case, a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 
 
The determination as to whether the requirements for service 
connection have been met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When there is an 
approximate balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2010).  If the Board determines that 
the preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz at 1365.

The Board has reviewed all the evidence in the claims file.  
Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the analysis below will focus 
specifically on what evidence is needed to substantiate the claim 
and what the evidence in the claims file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Veteran had active service from February 1973 to February 
1975.  Her service treatment records (STRs) are negative for any 
psychiatric complaints or treatment. They are also fail to 
indicate that she was assaulted during military service. 

The Veteran's service personnel records indicate diminished 
performance during the time period from August 1973 to February 
1974.  Specifically, her performance evaluation covering the 
period from February 1973 to August 1973 indicates a very good 
working relationship with her co-workers, and that she was 
willing to assume any responsibility delegated to her.  It was 
further noted that she gave excellent bedside nursing care.  By 
contrast, the evaluation covering August 1973 to February 1974 
indicates that she was unable to establish good rapport with her 
subordinates and relied on her subordinates to perform all duties 
without supervision or assistance.  Additionally, the report 
indicates that the Veteran did not display a high degree of 
initiative, did not seek additional responsibilities and did not 
demonstrate a good example to her subordinates.  While the 
earlier report indicated excellence, even under pressure, the 
latter report showed only that she performed well in such 
situations, representing a downgrade in her evaluation.  
The Board additionally notes that both performance evaluations 
were written by the same supervisor.  Additionally, the same 
supervisor indicated that from February 1974 to August 1974, the 
Veteran's performance improved to some extent.  However, the 
evaluation indicated that the Veteran established and maintained 
guarded rapport with auxiliary personnel and patients.

The Veteran's claim of entitlement to service connection for PTSD 
was received in December 2004.  Submitted in support of her claim 
was a statement wherein the Veteran indicated that she was 
sexually assaulted in service in 1972.  Specifically, she 
reported being assaulted in her car by a pilot who offered to 
walk her to her car upon leaving the Rickenbacker Air Force Base 
Officer's Club.  She indicated that the pilot attempted to force 
her to perform a sexual active service.  They argued and he 
finally allowed her to drive away.  The Veteran stated that she 
did not go to the Officer's club for months and tried to forget 
the incident.  She did not report the incident to anyone. 

The Veteran also reported an incident of harassment on an 
elevator in 1973, when a Sergeant tried to pressure her to go on 
a date with him.  Finally, the Veteran also reported an incident 
in 1974 when she was gang raped by a group of soldiers in an 
apartment in the Officers' Quarters.  The Veteran was told not to 
tell anyone of the incident.  After those incidents, she 
developed problems with irritability, anger, anxiety, and panic 
attacks, which affected her relationships.

VA progress notes dated from 2004 through 2006 reflect diagnoses 
of anxiety state and depression.  In a health review in December 
2004, a screen for PTSD was positive.  In 2005, the Veteran was 
seen for depression and issues related to military sexual trauma 
(MST).  She continued to discuss her feelings and reactions after 
experiencing MST while in the service, which she had not shared 
with many people.  The Veteran indicated that she felt tense and 
fearful talking with others, especially men.  The examiner stated 
that she reviewed the symptoms of PTSD and that the Veteran met 
some of the criteria to include hypervigilance, avoidance and 
hyperarousal.  The pertinent diagnosis was depressive disorder 
NOS.  

The Veteran submitted several internet articles regarding the 
causes, symptoms, and clinical manifestations of PTSD.  One 
article addressed the psychological responses associated with 
sexual abuse or assault.

During a clinical visit in January 2007, the Veteran's in-service 
sexual trauma stressors were noted.  Following an evaluation, the 
clinical diagnosis was panic, PTSD, chronic.  A March 2007 mental 
health note reflects a diagnosis of PTSD. The Veteran underwent a 
neuropsychological consultation in June 2007.  The examiner 
stated that, based on her clinical history, the nature of her 
symptoms and the current test results, the diagnostic impressions 
were PTSD and depressive disorder.  Finally, a mental health note 
dated in November 2007 reflects an assessment of PTSD related to 
military sexual trauma.  

The Veteran was afforded a VA examination in March 2008.  She 
again reported her in-service stressors, as described above.  She 
indicated that the sexual assault took place at an apartment away 
from the base, she stated that she was too ashamed to seek 
medical care, and she did not disclose the incident to anyone at 
the time.  It was noted that her statement also included report 
of a post-military physical and sexual assault by an intruder in 
1982.  Following a mental status examination, the Veteran was 
diagnosed with major depression, recurrent.  The examiner stated 
that the issue of PTSD secondary to alleged sexual trauma while 
in the military could not be resolved with the information 
available from the interview or a review of the record.  The 
Veteran reported symptoms of hypervigilance, avoidance and 
hyperarousal.  However, the symptoms of mood disturbance and 
cognitive impairment which caused current impairment were more 
clearly attributable to major depression, recurrent.  

In an April 2008 statement, the Veteran's husband attested to 
psychiatric symptomatology as a result of her psychiatric 
disorder.  He noted that she had significant problems with 
interpersonal relations, which caused her to lose her job.  He 
noted that she was unable to cope with her co-workers.  She also 
complained of an inability to trust others both professionally 
and socially.  He stated that she has had these problems ever 
since he met her in 1980.

The Veteran underwent a mental health evaluation in August 2008.  
She again reported being sexually assaulted in 1973 while in the 
Air Force.  She tried to forget what happened to her and the 
memories and thoughts resurfaced after she had several physical 
challenges and started the process for filing a claim.  The 
examiner diagnosed PTSD, with a past diagnosis of major 
depression.

At her personal hearing in August 2009, the Veteran testified as 
to an in-service sexual assault in October 1973, again explaining 
that she did not report the incident.  She stated that, after the 
incident, she became isolated and kept to herself.  She started 
having trouble at work, and received a poor evaluation from her 
head nurse.  She also developed problems with intimate 
relationships.  She further indicated that she traveled 
frequently just to get away from people.

Submitted at the hearing was a July 2009 statement written by Dr. 
R., a licensed psychologist, indicating that he had been 
providing counseling and therapy to the Veteran since May 1, 
2009.  He stated that he had the opportunity to review her 
medical records and performed a psychodiagnostic evaluation in 
order to examine the current impact of past traumas on her life 
and behavior.  Dr. R. stated that, in his personal experience and 
in the psychiatric and medical literature, it is known that a 
trauma such as rape and/or sexual harassment/assault can result 
in nightmares, flashbacks, hypervigilance, intrusive memories, 
fear, sleep disturbance, somatic complaints, distrust of others, 
isolation, and extreme anxiety, all the basis for the diagnosis 
of PTSD.  Dr. R. stated that it was his opinion that it is more 
likely than not that the Veteran's PTSD, is the direct result of 
the rape and repeated sexual harassment while in military service 
between February 1973 and February 1975.

The Board notes that lay statements have been submitted from the 
Veteran's cousin and mother, indicating that her behavior changed 
after her time on active duty.  The letters indicated that she 
became socially withdrawn and did not associate with family and 
friends after her period of active service.

The Veteran submitted, through her representative, a psychiatric 
report dated in November 2010.  The examiner believed the Veteran 
had suffered a sexual assault by multiple parties while on active 
service.  He found a deterioration of the Veteran's work 
performance immediately after the sexual assaults and noted that 
she became socially isolated, occupationally impaired, angry and 
irritable.  The examiner went on to address the DSM-IV 
requirements, indicating that the Veteran met all criteria for 
PTSD.  Thus, the examiner found that the Veteran currently has 
PTSD related to an in-service assault, which is corroborated by 
her documented diminishing occupational skills during the time 
period of her assault.

In summary, the Board finds the evidence in the Veteran's 
personnel records indicates a diminished work performance as 
reflected in her evaluation reports at the time of her claimed 
sexual assault.  Such evidence sufficiently corroborates the 
claimed in-service stressor of sexually assault while on active 
duty.   Additionally, the November 2010 private psychiatric 
report relates her current PTSD to the in-service stressor.  
Thus, after resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran suffers from PTSD due 
to a corroborated in-service stressor and that service connection 
is warranted.  While the VA examiner in March 2008 found that the 
Veteran's symptoms more likely indicated a diagnosis of 
depression rather than PTSD, other evidence of record clearly 
establishes a PTSD diagnosis as required under 38 C.F.R. § 4.125.  




ORDER

Entitlement to service connection for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 


REMAND

A November 2010 psychiatric report from a private examiner 
indicates that the Veteran has been, for all practical purposes, 
disabled from meaningful and gainful employment since 2000.  It's 
unclear whether the Veteran is disabled entirely due to her, now 
service-connected, psychiatric condition.

The Board notes that the Veteran was denied entitlement to TDIU 
in a September 2008 rating decision as she was only service-
connected for tinnitus at that time. 
 
In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United 
State Court of Appeals for Veterans Claims (Court) held that "a 
request for a TDIU, whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation." 
 
The Court also stated that "when entitlement to TDIU is raised 
during the adjudicatory process of the underlying disability or 
during the administrative appeal of the initial rating assigned 
for that disability, it is part of the claim for benefits for the 
underlying disability."  Id. at 454.  Thus, on remand, the 
Veteran should be provided with appropriate notice as to how to 
substantiate a claim for TDIU and afforded a psychiatric 
examination to determine if she is currently unemployable due to 
her service-connected conditions.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice of how to substantiate a claim for 
TDIU, and should also be sent a formal 
application for such benefits. 
 
2.  Schedule the Veteran for a VA psychiatric 
examination. The examiner should review the 
claims file in conjunction with the 
examination and indicate that such review has 
occurred. 
 
The examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that the service-
connected psychiatric disability - alone and 
without any reference to the Veteran's age or 
non-service-connected disabilities - is 
sufficient to preclude substantially gainful 
employment in light of her professional 
qualifications and employment history.   A 
rationale for all opinions and conclusions 
should be provided. 
 
3.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim for TDIU.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


